McDONALD, Chief Justice.
Appellant appeals from a $3,370.50 judgment rendered in favor of appellee, and caused Transcript and Statement of Facts to be timely filed. Thereafter, appellant and appellee filed a joint motion, advising this court that all matters in controversy had been settled, and moving this court to reverse and remand the cause to the 133rd District Court of Harris County, Texas for the specific purpose of the entry of a compromise settlement and judgment in the case. The cause is accordingly reversed and remanded.